        Case 1:19-cv-02039-LJL-OTW Document 32 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               9/24/2020
                                                                       :
BART J. TARULLI,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-cv-2039 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
AMERIPRISE FINANCIAL SERVICES,                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

           Defendant Ameriprise Financial Services, Inc. (“Defendant”) moves to dismiss the

petition to vacate a FINRA arbitration filed by petitioner Bart J. Tarulli (“Petitioner”). See Dkt.

No. 6. The Court grants the motion and dismisses the petition as untimely for the reasons stated

in Judge Wang’s Report and Recommendation, at Dkt. No. 22, which the Court adopts.

        In reviewing a magistrate judge’s report and recommendation, a district court must make

“a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). However, if a party

“makes only conclusory or general arguments, or simply reiterates the original arguments, the

Court will review the [r]eport strictly for clear error.” Terio v. Michaud, 2011 WL 2610627, at

*1 (S.D.N.Y. June 27, 2011) (quotation omitted); see also Mario v. P&C Food Mkts., Inc., 313

F.3d 758, 766 (2d Cir. 2002).

        To the extent that Petitioner now argues that he verified his petition prior to February 12,

2019 and served it on Ameriprise prior to February 13, 2019, those unsupported assertions are

raised for the first time before me, are inconsistent with Petitioner’s arguments before Judge
       Case 1:19-cv-02039-LJL-OTW Document 32 Filed 09/24/20 Page 2 of 2




Wang, and are therefore not only conclusory but untimely. See, e.g., Santiago v. City of New

York, 2016 WL 5395837, at *1 (E.D.N.Y. Sept. 27, 2016), aff’d, 697 Fed. Appx. 36 (2d Cir.

2017) (quotation omitted). The balance of Petitioner’s objections to the report are also

conclusory and general, under which circumstances the Court reviews the report and

recommendation only for clear error. See, e.g. Terio, 2011 WL 2610627, at *1. In any event, and

regardless of the standard of review, Petitioner does not identify any errors, much less clear

errors, in Judge Wang’s decision. Therefore, Defendant’s motion to dismiss at Dkt. No. 6 is

GRANTED. The Clerk of Court is respectfully directed to close the case.



       SO ORDERED.


Dated: September 24, 2020                            __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
